DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to claim 2, the Prior Art of record fails to disclose a method for accessing transactions via augmented reality devices, the method comprising: communicating, by a server with a user device, to provide for monitoring user interaction with an interactive transaction element displayed on a user interface (UI) of a display of the user device, the interactive transaction element including user-selectable functionality affecting a transaction between the user device and the server; determining, based on image analysis of an image from an augmented reality (AR) device, that the image shows the UI of the user device that includes the interactive transaction element for the transaction; moving the user-selectable functionality of the interactive transaction element from the UI of the user device to an AR interactive transaction element generated for display and access via the Augmented Reality (AR) User Interface (UI) of the AR device; and communicating, by the server with the AR device, to provide for monitoring user interaction with the AR interactive transaction element displayed on an AR UI of the AR device, the AR interactive transaction element including the user-selectable functionality affecting the transaction between the user device and the server. (Emphasis Added.)

As to claim 11, the Prior Art of record fails to disclose a server comprising: a non-transitory memory storing instructions; and a processor configured to execute the instructions to cause the server to: monitoring user interactions with an interactive element displayed on a user interface (UI) of a display of a user device, the interactive element including user- selectable functionality affecting a transaction between the user device and the server; receive an image from an augmented reality (AR) device, the image indicating that the UI of the user device includes the interactive element for the transaction; based at least on analysis of the image, determining to move at least some of functionality of the interactive element from the UI of the user device to an AR interactive element generated for display and access via the Augmented Reality (AR) User Interface (UI) of the AR device; moving the at least some of functionality of the interactive element from the UI of the user device to an AR interactive element for display and access via the AR device; and monitoring user interaction with the AR interactive element displayed on an UI of the AR device, the AR interactive element including the user-selectable functionality affecting the transaction between the user device and the server. (Emphasis Added.)

As to claim 17, the Prior Art of record fails to disclose a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising: 6monitoring user interaction with an interactive transaction element displayed on a user interface (UI) of a display of a user device, the interactive transaction element including user-selectable functionality affecting a transaction between a user device and a server; determining, based on image analysis of an image from an augmented reality (AR) device, that the image shows the UI of the user device that includes the interactive transaction element for the transaction; moving the user-selectable functionality of the interactive transaction element from the UI of the user device to an AR interactive transaction element generated for display and access via the Augmented Reality (AR) User Interface (UI) of the AR device; and monitoring user interaction with the AR interactive transaction element displayed on an AR UI of the AR device, the AR interactive transaction element including the user- selectable functionality affecting the transaction between the user device and the server. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623